Case 1:17-cv-01040-JLS-HBS Document 37 Filed 06/11/20 Page 1 of 11

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

KASIEM WILLIAMS,
Petitioner,
v. 17-CV-1040 (JLS) (HBS)
WILLIAM KEISER,

Respondent.

 

DECISION AND ORDER

Pro se petitioner Kasiem Williams is in state custody at Sullivan Correctional
Facility, serving concurrent state and federal sentences.! He filed an amended
request for emergency release and asked this Court to reconsider its earlier
decision? denying his request for release from custody. See Dkts. 30, 34. For the
following reasons, the Court denies Williams’s motion.

BACKGROUND
Williams currently is in state custody serving a state-imposed sentence and

the concurrent portion of his federal sentence. See Dkt. 29, at 3 & n.1. By later this

 

1 Williams already has a Section 2254 habeas petition pending before this Court.
See Dkt. 1. Judge Scott issued a Report and Recommendation (“R&R”) on
Williams’s 2017 petition, but this Court has not yet ruled on the objections to the
R&R. See Dkts. 22, 27.

2 Hon. Lawrence J. Vilardo decided Williams’s original motion. See Dkt. 29. On
May 18, 2020, this case was reassigned to this Court. See Dkt. 33.
Case 1:17-cv-01040-JLS-HBS Document 37 Filed 06/11/20 Page 2 of 11

Summer, Williams will have served the concurrent portion of his federal sentence.
See id. at 3 n.1.

On April 30, 2020, Williams filed an amended emergency request for release
from custody, asking the Court for “immediate[] release” based on the spread of
COVID-19. See Dkt. 30. He designated his request as an “emergency extraordinary
circumstances writ of habeas corpus [under] § 2254(a),” alleging that his
confinement during COVID-19 “violat[ed his] 5th, 6th, 8th and 14th Amendment”
rights. Id. at 1. Williams states that Sullivan had confirmed cases of COVID-19.
See id. at 2. He also references events that occurred at other DOCCS facilities,
including release of prisoners from Riker’s Island and inmate deaths at Sing Sing.
See id. at 2-3.

Respondent opposes Williams’s motion, arguing that Williams did not
exhaust his claims with the Federal Bureau of Prisons and that he is not entitled to
relief under the Eighth Amendment. See Dkt. 32, at 2-3 4 5-8.

On May 22, 2020, Williams filed a letter in support/affidavit for
reconsideration, which addresses Respondent’s opposition and supplements
Williams’s request for release due to the COVID-19 pandemic. See Dkt. 34.
Williams cites Mapp v. Reno, 241 F.3d 221 (2d Cir. 2001), as grounds for the release
he seeks, see Dkt. 34, at 1, but states that his confinement at Sullivan Correctional
Facility (“Sullivan”) during the pandemic violates “his due process rights against
infringement upon [life and liberty, in addition to the [p]rohibition against [cJruel

and unusual punishment,” id. at 2 § 1. He then explains his unsuccessful efforts to
Case 1:17-cv-01040-JLS-HBS Document 37 Filed 06/11/20 Page 3 of 11

seek release from the Federal Bureau of Prisons and asks the Court to excuse his
failure to exhaust. See id. at 2-7.

Williams sent a letter to the Court on May 26, 2020, stating that the post
office never delivered his reply submission in further support of his original motion
for emergency release and informing the Court that he would resubmit that
submission. See Dkt. 35. On June 3, 2020, Williams filed that reply in further
support of his original motion for emergency release (Dkt. 24), which is dated April
17, 2020. See Dkt. 36. He alleges that DOCCS hired new corrections officers who
were not physically screened before entering DOCCS facilities and that one officer
tested positive for COVID-19 “after having exposed the inmate population.” See id.
at 3-4.3 Asin his May 22 submission, Williams asks the Court to excuse his failure
to exhaust. See id. at 2. The Court reviewed and considered this submission in
reaching its decision here.

DISCUSSION

Because Williams is a pro se petitioner, the Court will “construe [his]
pleadings liberally and interpret them ‘to raise the strongest arguments they
suggest.” See Wells v. Annucci, No. 19-cv-3841, 2019 WL 2209226, at *1 (S.D.N.Y.
May 21, 2019) (quoting Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d
Cir. 2006)). The Court therefore analyzes Williams’s submissions as both seeking

bail pending the resolution of his 2017 habeas petition and as raising separate

 

3 Page references to Dkt. 36 are to the numbering automatically generated by
CM/ECF, which appears in the header of each page.
Case 1:17-cv-01040-JLS-HBS Document 37 Filed 06/11/20 Page 4 of 11

habeas claims under 28 U.S.C. § 2254 based on the conditions of his confinement
during the COVID-19 pandemic.

Williams is entitled to liberal construction of his submissions, but his pro se
status “does not exempt [him] from compliance with the relevant rules of procedural
and substantive law.” See Siao-Pao v. Connolly, 564 F. Supp. 2d 232, 238 (S.D.N.Y.

2008) Gnternal quotations and citations omitted).

I, Relief under Mapp v. Reno.

The Court construed Williams’s original motion for emergency release as a
request pursuant to Mapp v. Reno, 241 F.3d 221 (2d Cir. 2001) (holding that federal
courts have inherent authority to grant habeas petitioners bail “in unusual cases, or
when extraordinary or exceptional circumstances exist which make the grant of bail
necessary to make the habeas remedy effective” (internal quotations and citation
omitted)), and concluded that “Williams is not entitled to release under Mapp.” See
Dkt. 29, at 4-6.

Williams’s new filings add some allegations related to COVID-19—in DOCCS
generally and at Sullivan—and some arguments related to exhaustion. See
generally Dkts. 30, 34, 36. Neither these allegations nor these arguments alter the
Court’s decision on Williams’s original request for emergency release. In particular,
the Court’s previous decision “assum[ed] for the sake of argument that Willams
could demonstrate that the COVID-19 outbreak is an ‘extraordinary circumstance]
... [that] would require release on bail . . . to make the writ of habeas corpus

effective.” Dkt. 29, at 5 (quoting Mapp, 241 F.3d at 226). The Court denied
Case 1:17-cv-01040-JLS-HBS Document 37 Filed 06/11/20 Page 5 of 11

Williams relief based on his likelihood of success on his 2017 habeas petition, see id.
at 5-6, and nothing Williams adds here requires a different result.
Accordingly, for the reasons stated in the Court’s previous decision (Dkt. 29),

Williams’s request for relief—to the extent based on Mapp v. Reno—is denied.

II. Relief under 28 U.S.C. § 2254.

 

Because Williams describes his amended motion for release as a “writ of
habeas corpus [under] § 2254,” alleges that his confinement at Sullivan during the
COVID-19 pandemic violates his constitutional rights, and seeks “immediate[]
release,” the Court also considers his submissions as if they sought Section 2254
habeas relief separate from his 2017 habeas petition. See Dkt. 30, at 1, 3.

Williams’s 2017 petition remains pending, so the Court may—and does—
construe his current COVID habeas claims as a motion to amend his 2017 petition.
See Ching v. United States, 298 F.3d 174, 177 (2d Cir. 2002) (examining Littlejohn v.
Artuz, 271 F.3d 360, 362 (2d Cir. 2001), and explaining that “a motion to amend a
§ 2254 petition while an initial § 2254 petition [is] still pending before the district
court” was governed by Federal Rule of Civil Procedure 15).

Absent consent by the opposing party, a party wishing to amend his pleading
after a responsive pleading is filed must obtain leave of court. See Fed. R. Civ. P.
15(a). Courts should grant leave to amend “freely ... when justice so requires” but

“may properly deny leave when amendment would be futile.” Jones v. N.Y. State
Div. of Military & Naval Affairs, 166 F.3d 45, 50 (2d Cir. 1999) (quoting Fed. R. Civ.

P. 15(a)). Amendment is futile if the proposed claims are unexhausted and the
Case 1:17-cv-01040-JLS-HBS Document 37 Filed 06/11/20 Page 6 of 11

“proposed amended [pleading] would be subject to immediate dismissal.” See id. at
54-55. Because Williams must present his COVID habeas claims to a state court
before presenting them to this Court, amendment of Williams’s 2017 habeas
petition to include his COVID-related claims is futile.

In particular, a sentenced state prisoner who, like Williams, claims he is in
state custody in violation of federal law may seek relief from a federal court by
petitioning for a writ of habeas corpus under 28 U.S.C. § 2254(a). Section 2254
requires a petitioner to show that he “exhausted the remedies available in the
courts of the State” before a federal court will consider the request for relief. See 28
U.S.C. § 2254(b)(1)(A); see also O'Sullivan v. Boerckel, 526 U.S. 838, 844 (1999)
(“Before a federal court may grant habeas relief to a state prisoner, the prisoner
must exhaust his remedies in state court.”). To exhaust state remedies, a petitioner
must “fairly present federal claims to the state courts .. . to give the state the
opportunity to pass upon and correct alleged violations of its prisoners’ federal
rights.” McCray v. New York, 573 F. App’x 22, 23 (2d Cir. 2014) (quoting Carvajal
v. Artus, 633 F.3d 95, 104 (2d Cir. 2011)). A petitioner exhausts his constitutional
claims if he “presented [them] to the highest state court from which a decision can
be obtained.” Lewis v. Bennett, 328 F. Supp. 2d 396, 403 (W.D.N.Y. 2004) (citing
Morgan v. Bennett, 204 F.3d 360, 369 (2d Cir. 2000)).

There are several ways a petitioner may exhaust his claims. As relevant to
Williams’s COVID habeas claims, where the claim for relief is not based on the trial

court record, a petitioner may exhaust the claim by raising it to the state trial court
Case 1:17-cv-01040-JLS-HBS Document 37 Filed 06/11/20 Page 7 of 11

in a collateral post-conviction motion, such as a motion under New York Criminal
Procedure Law § 440. See Elleby v. Smith, No. 20-cv-2935, 2020 WL 2611921, at *3
(S.D.N.Y. May 22, 2020). Or a petitioner may petition the trial court or appropriate
Appellate Division for a writ of habeas corpus and seek review of any decision
denying the petition. Id.4 Even when a petitioner challenges the execution, rather
than validity, of his sentence under Section 2254, he “is still required to exhaust all
of his state court remedies before filing a habeas petition in state court, and...
bears the burden of establishing that [he] has met this requirement.” Rapetka v.
Administrator of Northern State Prison, No. 20-cv-5358, 2020 WL 2092790, at *1
(D.N.J. May 1, 2020).

Williams does not demonstrate that he exhausted his COVID habeas claims.
He documents his efforts to present his request for release to the Federal Bureau of
Prisons. See Dkt. 34, at 3 | 2, 10-12 (Ex. A). But as the Court explained in its
decision on Williams’s first motion for release, “Williams is in state custody,” and
the federal compassionate release statute does not apply to him. See Dkt. 29, at3 &
n.1. Exhausting a request for release with the Federal Bureau of Prisons is a
prerequisite to moving for compassionate release under 28 U.S.C. § 3582(c)(1)(A),

but does not satisfy the exhaustion requirement in 28 U.S.C. § 2254(b).5

 

4 Where a petitioner’s claim is based on the trial court record—which is not the case
for Williams’s COVID habeas claims—a petitioner may exhaust by filing a direct
appeal to the relevant Appellate Division and, if relief is denied, seeking leave to
appeal to the New York Court of Appeals. See Elleby, 2020 WL 2611921, at *3.

5 Williams also documents his efforts to file grievances with officials at Sullivan
related to denial of access to his medical records. See Dkt. 34, at 3 § 2, 4 § 3, 18-17
(Ex. B). Those efforts are not relevant to Section 2254(b)’s requirement that

7
Case 1:17-cv-01040-JLS-HBS Document 37 Filed 06/11/20 Page 8 of 11

Nor do the two narrow exceptions to the exhaustion requirement in 28 U.S.C.
§ 2254(b)(1)(A) apply.® A federal court may grant a petitioner’s unexhausted
petition for habeas relief if: (1) “there is an absence of State corrective process”; or
(2) “circumstances exist that render [the State corrective process] ineffective to
protect the rights of the applicant.” 28 U.S.C. § 2254(b)(1)(B)()-(ii). _In other words,
a petitioner need not exhaust his claims when “there is no further state proceeding
for petitioner to pursue” or where such pursuit “would be futile.” See Elleby, 2020
WL 2611921, at *4 (quoting Lurie v. Wittner, 228 F.3d 1138, 124 (2d Cir. 2000)).

Williams asks the Court to excuse him from exhausting his COVID habeas
claims because his attempts to exhaust have been futile and most state trial courts
are shut down due to COVID-19. See Dkt. 34, at 4 § 3, 5-7 4 4-6; see also Dkt. 36,
at 4 (arguing that “exhaustion of the administrative process can be waived in light
of the extraordinary threat posed... by the COVID-19 pandemic”). As explained
above, Williams must exhaust his COVID habeas claims in state court—not with
the Federal Bureau of Prisons and not with the officials at Sullivan. Even at their
most restrictive, New York state courts’ limitations on filings did not apply to

“emergency applications related to the coronavirus.” See Administrative Order of

 

Williams present his COVID habeas claims based on the conditions of his
confinement to a state court.

6 Williams suggests that the Court may simply waive exhaustion because the
requirement is “[j]udicially crafted.” See Dkt. 34, at 5 45. But the exhaustion
requirement that applies to his COVID habeas claims, which appears in 28 U.S.C.
§ 2254(b)(1)(A) is statutory—not judicially crafted. The Court therefore may excuse
Williams’s failure to exhaust only if he satisfies the statutory exceptions in 28
U.S.C. § 2254(b)(1)(B).
Case 1:17-cv-01040-JLS-HBS Document 37 Filed 06/11/20 Page 9 of 11

the Chief Administrative Judge of the Courts, dated Mar. 22, 2020, at Ex. A,
https://www.nycourts.gov/whatsnew/pdf/AO-78-20.pdf. New York state courts have
received, and resolved, requests for release from state custody in connection with
the COVID-19 pandemic. See, e.g., People ex rel. Squirrell v. Langley, No.
500451/2020, 2020 WL 2736623 (Sup. Ct. Putnam Cty. May 25, 2020) (dismissing
habeas corpus petitions by inmates seeking release during the COVID-19 pandemic
where the court, after thoroughly examining the measures taken by the sheriff and
other officials, concluded there was no violation of petitioners’ due process or Eighth
Amendment rights); People ex rel. Stoughton v. Brann, No. 451078/2020, 2020 WL
1679209 (Sup. Ct. N.Y. Cty. Apr. 6, 2020) (ordering release of 18 “at-risk” prisoners
in a due process challenge by 32 petitioners detained at Rikers Island); People ex rel.
Gregor v. Reynolds, No. CV20-150, 2020 WL 1910116 (Sup. Ct. Essex Cty. Apr. 17,
2020) (concluding, where several inmates detained pending parole violation
proceedings filed Article 70 petitions for release, that sheriffs failure to take
adequate protective measures violated the due process rights of an inmate who was
vulnerable to COVID-19).

Courts may excuse petitioners from exhausting their claims when “relief is
truly unavailable,” but excusing exhaustion here, where state courts are available,
“would turn the habeas system upside down.” See Money v. Pritzker, No. 20-cv-
2093, 2020 WL 1820660, at *22 (N.D. Ill. Apr. 10, 2020). Other courts have reached
similar conclusions when faced with habeas petitions seeking release from state

custody based on the COVID-19 pandemic. See Griffin v. Cook, No. 3:20-cv-589
Case 1:17-cv-01040-JLS-HBS Document 37 Filed 06/11/20 Page 10 of 11

(JAM), 2020 WL 2735886, at *5 (D. Conn. May 26, 2020) (collecting cases); Elleby,
2020 WL 2611921, at *5.

Section 2254(b)(1)(a)’s exhaustion requirement affords “the state court[] ...
the first opportunity to review [Williams’s COVID habeas claims] and provide any
necessary relief.” See O’Sullivan, 526 U.S. at 844; see also Rose v. Lundy, 455 U.S.
509, 515 (1982) (“[A]s a matter of comity, federal courts should not consider a claim
in a habeas corpus petition until after the state courts have had an opportunity to
act.”). Exhaustion also ensures that, if Williams’s COVID habeas claims end up
back in federal court, they will “be accompanied by a complete factual record to aid
[the Court] in [its] review.” See Rose, 455 U.S. at 519. A full factual record is
particularly important here, in light of the “rapidly changing conditions in prison
and the evolving steps that prisons are taking to meet the unprecedented challenges
presented by the pandemic.” See Elleby, 2020 WL 2611921, at *5.

Because Williams’s COVID claims would be subject to immediate dismissal
for failure to exhaust, the Court denies Williams leave to amend his 2017 habeas
petition to include his COVID habeas claims. Williams may present his request for

relief to a state court.

10
Case 1:17-cv-01040-JLS-HBS Document 37 Filed 06/11/20 Page 11 of 11

CONCLUSION

For the reasons stated above, the Court DENIES Williams’s amended motion

for immediate release (Dkt. 30).

SO ORDERED.

Dated: June 11, 2020
Buffalo, New York

 

he

san _SINATRAAR.
ED STATES JUDGE

 

11
